324 S.W.3d 776 (2010)
FIRST STUDENT, INC., Plaintiff/Respondent,
v.
Edna COLEMAN, Defendant/Appellant.
No. ED 94359.
Missouri Court of Appeals, Eastern District, Division Two.
November 2, 2010.
Raymond Howard, St. Louis, MO, for appellant.
Thomas J. Magee, Meg L. Fowler, Heplerbroom LLC, St. Louis, MO, for respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Defendant appeals from a judgment setting aside a default judgment she had obtained against plaintiff. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b).